DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 12/01/2020.
Applicant’s cancelation of claims 1-21, 23, 29, and 36 is acknowledged and requires not further examining.  Claims 22, 24-28, 30-35, and 37-41 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 28, the phrase “means for said control system to identify” renders claim 28 to be interpreted under 35 U.S.C. 112(f).
Claims 29 and 31-34 are dependent of claim 28 and include all the same limitations.
Regarding claim 30, the phrase “said means for control system to identify said stapling attachment comprises a bar code” renders claim 30 not to be interpreted under 35 U.S.C. 112(f).
Regarding claim 35, the phrase “means for identifying” renders claim 35 to be interpreted under 35 U.S.C. 112(f).
Claims 36 and 38-41 are dependent of claim 35 and include all the same limitations.
Regarding claim 37, the phrase “said means for control system to identify said stapling attachment comprises a bar code” renders claim 30 not to be interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 28, 31-35, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over reference Zemlok et al. (2009/0090763) in view of references Shelton et al. (2012/0199631) and Ladtkow et al. (2012/0330307).
Regarding claim 28, Zemlok et al. disclose a powered stapling device (10) comprising:
a housing (110) comprising:
a motor (200) configured to output rotary motions; and
a control system (115) configured to control said motor (200);
an elongate shaft (140) extending from said housing (110);
a stapling attachment (169) releasably attachable to said elongate shaft, wherein said stapling attachment (169) comprises:
a first jaw (164);
a second jaw (162), wherein said second jaw (162) is movable relative to said first jaw (164) between an open position and a closed position;
a staple cartridge (see Figure 9 below) including a plurality of staples (66) removably stored therein;
an anvil (see Figure 9 below); and
means for said control system to identify (440) said stapling attachment (169); and
a firing member (213) including tissue cutting portion (page 7 paragraph 82),
wherein said firing member (213) is operably responsive to said rotary motions,

wherein said control system (115) is supplied with operating parameters specific for use with said stapling attachment (169) when said stapling attachment (169) is identified by said control system (115), and
wherein the operating parameters include speed limitations for operating the attached stapling attachment (169).
(Figure 1, 4, 8-9, 20 and Page 3 paragraphs 48, 49, Page 7 paragraph 82, Page 11 paragraphs 129-130)
[AltContent: textbox (Cartridge Assembly)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Anvil Assembly)][AltContent: textbox (Zemlok et al.)]
    PNG
    media_image1.png
    287
    719
    media_image1.png
    Greyscale
 
However, Zemlok et al. do not disclose the control system is configured to move said firing member at a first speed and a second speed that is greater than the first speed, and do not disclose the operating parameters are supplied from said stapling attachment.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the stapling device of Zemlok et al. by having the control system move the firing member at a first speed and a second speed since on page 10 paragraph 194 Shelton et al. states such a modification would allow the stapling device have two-speed transmission.
When modifying the stapling device of Zemlok et al. to incorporate the first low speed and second high speed, the speed limitations for operating the particular stapling attachment would include the speed limitations for the first low speed and the speed limitations for the second high speed.  
Ladtkow et al. disclose a surgical device comprising a control system (G) and a surgical attachment (100), wherein the surgical attachment (100) transmits to the control system (G) specific parameters to operate at. (Page 12 paragraph 144)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the stapling device of Zemlok et al. by having the stapling attachment transmit the operating parameters to the control system as taught by Ladtkow et al., since such a modification would not require the control system to store all possible combinations of operating parameters. 
Regarding claim 31, Zemlok et al. modified by Shelton et al. and Ladtkow et al. disclose said operating parameters comprise speed limitations for operating the stapling 
Regarding claim 32, Zemlok et al. modified by Shelton et al. and Ladtkow et al. disclose said operating parameters comprise torque limitations for operating the stapling attachment (Zemlok et al. – 169). (Zemlok et al. – Page 11 paragraph 130)  The torque limitations is interpreted to include a maximum operating torque.
Regarding claim 33, Zemlok et al. modified by Shelton et al. and Ladtkow et al. disclose said operating parameters comprise a travel length for operating the stapling attachment (Zemlok et al. – 169). (Zemlok et al. – Page 11 paragraph 130)  The travel length is interpreted to include stroke length to complete said firing stroke.
Regarding claim 34, Zemlok et al. modified by Shelton et al. and Ladtkow et al. disclose the stapling attachment (Zemlok et al. – 169) comprises the staple cartridge (Zemlok et al. – see Figure 9 above) and disclose the stapling attachment (Zemlok et al. – 169) is replaceable. (Page 3 paragraph 50)  Therefore, the staple cartridge is interpreted as replaceable.
Regarding claim 35, Zemlok et al. disclose a powered stapling device (10) comprising:
a housing (110) comprising:
a motor (200) configured to output rotary motions; and
a control system (115) configured to control said motor (200);
an elongate shaft (140) extending from said housing (110);
a stapling attachment (169) releasably attachable to said elongate shaft, wherein said stapling attachment (169) comprises:

a second jaw (162), wherein said second jaw (162) is movable relative to said first jaw (164) between an open position and a closed position;
a staple cartridge (see Figure 9 above) including a plurality of staples (66) removably stored therein; and
an anvil (see Figure 9 above);
a firing member (213) including a cutting portion (page 7 paragraph 82),
wherein said firing member (213) is operably responsive to said rotary motions, and
wherein firing member (213) is configured to travel within said stapling attachment (169) to move said second jaw (162) to said closed position during a closure stroke and then eject said staples from said staple cartridge (see Figure 9 above) during a firing stroke; and
means for said control system to identify (440) said stapling attachment (169); 
wherein said control system (115) is supplied with operating parameters specific for use with said stapling attachment (169) when said stapling attachment (169) is identified by said means for identifying (440), and
wherein the operating parameters include speed limitations for operating the attached stapling attachment (169).

However, Zemlok et al. do not disclose the control system is configured to move said firing member at a first speed and a second speed that is greater than the first speed, and do not disclose the operating parameters are supplied from said stapling attachments.
Shelton et al. disclose a powered stapling device comprising a control system (page 8 paragraph 179) configured to move a firing member (33) at a first low speed and high torque and at a second high speed and low torque. (Page 10 paragraph 194)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the stapling device of Zemlok et al. by having the control system move the firing member at a first speed and a second speed since on page 10 paragraph 194 Shelton et al. states such a modification would allow the stapling device have two-speed transmission.
When modifying the stapling device of Zemlok et al. to incorporate the first low speed and second high speed, the speed limitations for operating the particular stapling attachment would include the speed limitations for the first low speed and the speed limitations for the second high speed.  
Ladtkow et al. disclose a surgical device comprising a control system (G) and a surgical attachment (100), wherein the surgical attachment (100) transmits to the control system (G) specific parameters to operate at. (Page 12 paragraph 144)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the stapling 
Regarding claim 38, Zemlok et al. modified by Shelton et al. and Ladtkow et al. disclose said operating parameters comprise speed limitations for operating the stapling attachment (Zemlok et al. – 169). (Zemlok et al. – Page 11 paragraph 130)  The speed limitations is interpreted to include a maximum operating speed.
Regarding claim 39, Zemlok et al. modified by Shelton et al. and Ladtkow et al. disclose said operating parameters comprise torque limitations for operating the stapling attachment (Zemlok et al. – 169). (Zemlok et al. – Page 11 paragraph 130)  The torque limitations is interpreted to include a maximum operating torque.
Regarding claim 40, Zemlok et al. modified by Shelton et al. and Ladtkow et al. disclose said operating parameters comprise a travel length for operating the stapling attachment (Zemlok et al. – 169). (Zemlok et al. – Page 11 paragraph 130)  The travel length is interpreted to include stroke length to complete said firing stroke.
Regarding claim 41, Zemlok et al. modified by Shelton et al. and Ladtkow et al. disclose the stapling attachment (Zemlok et al. – 169) comprises the staple cartridge (Zemlok et al. – see Figure 9 above) and disclose the stapling attachment (Zemlok et al. – 169) is replaceable. (Page 3 paragraph 50)  Therefore, the staple cartridge is interpreted as replaceable.

Claims 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over reference Zemlok et al. (2009/0090763) in view of references Shelton et al. (2012/0199631) and Ladtkow et al. (2012/0330307) as applied to claims 28 and 35 respectively, and further in view of reference Nagashimada (2013/0023860).
Regarding claim 30, Zemlok et al. modified by Shelton et al. and Ladtkow et al. disclose the claimed invention as stated above but do not disclose the identifier is a bar code and the interrogator is a bar code reader.
Nagashimada disclose a surgical device (11) comprising: a housing (14), a working unit (16) releasably attachable to the housing (14), a bar code (75) on the working unit (16), and a bar code reader (77) on the housing (14), wherein the bar code reader (77) to receive identifying information from the bar code (75). (Figure 2 and Page 3 paragraph 42, 51, Page 4 paragraph 57)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the identifier and interrogator of Zemlok et al. by incorporating a bar code and bar code reader as taught by Nagashimada since such a modification would allow the stapling attachment retain identifying information without electrical or magnetic means.
Regarding claim 37, Zemlok et al. modified by Shelton et al. and Ladtkow et al. disclose the claimed invention as stated above but do not disclose the identifier is a bar code and the interrogator is a bar code reader.
Nagashimada disclose a surgical device (11) comprising: a housing (14), a working unit (16) releasably attachable to the housing (14), a bar code (75) on the working unit (16), and a bar code reader (77) on the housing (14), wherein the bar code 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the identifier and interrogator of Zemlok et al. by incorporating a bar code and bar code reader as taught by Nagashimada since such a modification would allow the stapling attachment retain identifying information without electrical or magnetic means.

Claim 22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over reference Zemlok et al. (2009/0090763) in view of references Shelton et al. (2012/0199631), Ladtkow et al. (2012/0330307), and Nagashimada (2013/0023860).
Regarding claim 22, Zemlok et al. disclose a powered stapling device (10) comprising:
a housing (110) comprising:
a motor (200) configured to output rotary motions; and
a control system (115) configured to control said motor (200);
an elongate shaft (140) extending from said housing (110);
a stapling attachment (169) releasably attachable to said elongate shaft, wherein said stapling attachment (169) comprises:
a first jaw (164);
a second jaw (162), wherein said second jaw (162) is movable relative to said first jaw (164) between an open position and a closed position;

an anvil (see Figure 9 above); and
an identifier (442) comprising identifying information for said stapling attachment (169); 
a firing member (213) including a cutting portion (page 7 paragraph 82),
wherein said firing member (213) is operably responsive to said rotary motions, and
wherein firing member (213) is configured to travel within said stapling attachment (169) to move said second jaw (162) to said closed position during a closure stroke and then eject said staples from said staple cartridge (see Figure 9 above) during a firing stroke; and
an interrogator (444) in signal communication with said control system (115),
wherein said control system (115) is supplied with operating parameters specific for use with said stapling attachment (169) when said interrogator (444) identifies said staple attachment (169) via said identifier (442), and
wherein the operating parameters include speed limitations for operating the attached stapling attachment (169).
(Figure 1, 4, 8-9, 20 and Page 3 paragraphs 48, 49, Page 7 paragraph 82, Page 11 paragraphs 129-130, 133)

Shelton et al. disclose a powered stapling device comprising a control system (page 8 paragraph 179) configured to move a firing member (33) at a first low speed and high torque and at a second high speed and low torque. (Page 10 paragraph 194)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the stapling device of Zemlok et al. by having the control system move the firing member at a first speed and a second speed since on page 10 paragraph 194 Shelton et al. states such a modification would allow the stapling device have two-speed transmission.
When modifying the stapling device of Zemlok et al. to incorporate the first low speed and second high speed, the speed limitations for operating the particular stapling attachment would include the speed limitations for the first low speed and the speed limitations for the second high speed. 
Nagashimada disclose a surgical device (11) comprising: a housing (14), a working unit (16) releasably attachable to the housing (14), a bar code (75) on the working unit (16), and a bar code reader (77) on the housing (14), wherein the bar code reader (77) to receive identifying information from the bar code (75). (Figure 2 and Page 3 paragraph 42, 51, Page 4 paragraph 57)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the identifier 
Ladtkow et al. disclose a surgical device comprising a control system (G) and a surgical attachment (100), wherein the surgical attachment (100) transmits to the control system (G) specific parameters to operate at. (Page 12 paragraph 144)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the stapling device of Zemlok et al. by having the stapling attachment transmit the operating parameters to the control system as taught by Ladtkow et al., since such a modification would not require the control system to store all possible combinations of operating parameters. 
Regarding claim 24, Zemlok et al. modified by Shelton et al., Nagashimada, and Ladtkow et al. disclose said operating parameters comprise speed limitations for operating the stapling attachment (Zemlok et al. – 169). (Zemlok et al. – Page 11 paragraph 130)  The speed limitations is interpreted to include a maximum operating speed.
Regarding claim 25, Zemlok et al. modified by Shelton et al., Nagashimada, and Ladtkow et al. disclose said operating parameters comprise torque limitations for operating the stapling attachment (Zemlok et al. – 169). (Zemlok et al. – Page 11 paragraph 130)  The torque limitations is interpreted to include a maximum operating torque.
Regarding claim 26, Zemlok et al. modified by Shelton et al., Nagashimada, and Ladtkow et al. disclose said operating parameters comprise a travel length for operating the stapling attachment (Zemlok et al. – 169). (Zemlok et al. – Page 11 paragraph 130)  The travel length is interpreted to include stroke length to complete said firing stroke.
Regarding claim 27, Zemlok et al. modified by Shelton et al., Nagashimada, and Ladtkow et al. disclose the stapling attachment (Zemlok et al. – 169) comprises the staple cartridge (Zemlok et al. – see Figure 9 above) and disclose the stapling attachment (Zemlok et al. – 169) is replaceable. (Page 3 paragraph 50)  Therefore, the staple cartridge is interpreted as replaceable.

Response to Arguments
The Amendments filed on 11/23/2020 have been entered.  Applicant’s cancelation of claims 1-21, 23, 29, and 36 is acknowledged and requires not further examining.  Claims 22, 24-28, 30-35, and 37-41 are pending and examined below.

In response to the arguments of the objections toward the Drawings, in view of the amendments to the claims, Examiner withdraws the Drawing objections.

In response to the arguments of the rejections under 35 U.S.C. 112(a), in view of the amendments to the claims, Examiner withdraws the 112(a) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Zemlok et al. (2009/0090763) modified by reference Shelton et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        February 25, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731